UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit

                          _____________________________________

                                       No. 98-20143
                          _____________________________________


                                   DAVID JOSEPH VAPPIE,

                                                                                Plaintiff-Appellant,


                                             VERSUS


                       WILLIAM A. HENDERSON, Post Master; AND
                                   STAN SARTAIN


                                                                             Defendants-Appellees.

                    _______________________________________________

                           Appeal from the United States District Court
                               for the Southern District of Texas
                                        (H-97-CV-1333)
                          _____________________________________

                                           May 26, 1999

Before KING, Chief Judge, REYNALDO G. GARZA, and JOLLY, Circuit Judges.

PER CURIAM:1

       Three issues are raised by the Appellant, David Joseph Vappie (“Vappie”), on appeal: (1)

whether the district court erred in granting summary judgment in favor of the United States Postal

Service (“Postal Service”) on Vappie’s race discrimination claim; (2) whether the

district court abused its discretion in denying Vappie’s motion for a continuance; and (3) whether

the district court erred in granting summary judgment in favor of the Postal Service on Vappie’s

hostile work environment claim. After reviewing the record, the parties’ briefs, the district


        1
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
court’s opinion, and hearing oral argument, we conclude that the district court did not err in its

findings of fact or in its application of the law. Accordingly, we AFFIRM the district court’s

holdings.




                                                  2